Citation Nr: 1223958	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to April 15, 2011, and thereafter, an evaluation in excess of 30 percent, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1951 to February 1955. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  In that rating decision, the RO granted entitlement to service connection for PTSD and assigned a 10 percent evaluation, effective from September 26, 2008.  The Veteran appealed the initial assigned evaluation. 

By the way of a May 2011 rating decision, the RO increased the assigned evaluation to 30 percent, effective from April 15, 2011.  Since Veteran is presumed to seek the maximum available benefit for the disability, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. at 38 . 

The Veteran testified before the undersigned Acting Veteran's Law Judge during a videoconference hearing in June 2012.  A copy of the hearing transcript has been associated with the claims folder.  

During his Board hearing, the Veteran testified that he was no longer employable, in part, due to symptoms associated with his PTSD disability.  The Court of Appeals of Veterans' Claims (Court) has held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, since the Veteran has asserted that he is no longer able to work, in part, because of symptomatology associated with his PTSD disability, the record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, including his PTSD.  As such, a claim for a TDIU is properly before the Board.  See Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Over the entire appellate period, the Veteran's PTSD disability more closely approximates occupational and social impairment with reduced reliability and productivity due to symptoms of a restricted affect at times, disturbances of motivation and mood, anger management problems, and passive suicidal thoughts.


CONCLUSION OF LAW

Over the entire appellate period, the criteria for the award of an initial rating of 50 percent for the Veteran's PTSD, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). T his notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with psychiatric examinations in March 2009 and in April 2011 in which the examiners addressed the severity of the Veteran's PTSD.  

Although the Veteran testified that his PTSD symptoms have become worse as he gets older, he did not indicate that his symptomatology had worsened since the last VA examination to a degree that would merit a remand for another VA examination.  See June 2012 Board hearing transcript, page 6.  The Board does not find there is any evidence that suggests the Veteran's disability has significantly worsened within the past 15 months to warrant an additional VA examination.  Moreover, the Veteran specifically asserted that he would prefer the Board to adjudicate his claims rather than remand them for additional development because of his the severity of his other medical health conditions (prostate cancer).  See Id., page 4.  Given the Veteran's express desire to avoid a remand for additional development in regard to his PTSD issue and the lack of any evidence suggesting a significant worsening in his symptomatology, the Board will proceed with adjudication of the matter on appeal.  To that extent, the record does contains sufficient lay evidence and medical evidence from the VA examinations reports and the treatment records to date needed to adjudicate the claim for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The RO/AMC has complied with the Board's December 2010 remand of this matter by obtaining updated treatment records and providing the Veteran an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error).  

The report of the April 2011 VA psychiatric examination reflects that the Veteran had applied for Social Security benefits based on age. Given that the benefits that the Veteran received were for age-related Social Security benefits, any records from the Social Security Administration are not relevant to the Veteran's claims and do not have to be obtained.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Increased Rating

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   See DSM- IV.  A GAF score of 61 to 70 indicates some mild symptoms or difficulty in functioning.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks higher initial disability ratings for his PTSD.  Currently, his PTSD disability has been assigned a 10 percent evaluation for the period prior to April 15, 2011, and a 30 percent evaluation thereafter.  A review of the record shows that the Veteran first sought treatment for his symptomatology due to PTSD in 2009, and he has continued to seek mental health treatment several times a year throughout the entire period under appeal.  His PTSD has been evaluated twice by VA. 

The Veteran's PTSD was first evaluated by VA in March 2009 in conjunction with his claim for entitlement to service connection for PTSD.  In that VA psychiatric examination report, the examiner noted that the Veteran complained of depressed mood, anger management problems, sleep impairment, occasional nightmares, intrusive thoughts, decreased motivation and energy, irritability, hyper arousal, exaggerated startled response, and anxiety.  He reported having a quick temper and has problems controlling his anger.  In particular, he reported experiencing "road rage" when he drives.  He also reported having suicidal thoughts, but with no intent to act upon them.  He denied experiencing any panic attacks, but he complained of having severe anxiety attacks.  The Veteran informed the examiner that he had been married to his wife for more than fifty years, and he and his wife had a good relationship.  He also reported having a good relationship with his daughter and grandchildren, and he maintains good relationships with some friends.  The Veteran is currently retired, and he retired from his employment when he was eligible based on age and duration of work.    

On mental status examination, the March 2009 VA examiner observed that the Veteran was oriented, and his appearance was clean, neatly groomed, and appropriately dressed.  He was cooperative throughout the interview.  He had an anxious mood and an appropriate affect.  There was evidence of mild memory impairment and his impulse control was considered fair.  There was no evidence of any psychomotor abnormalities, psychosis, or obsessive compulsive behavior.  A diagnosis of chronic PTSD and a GAF scaled score of 66 were given.  The VA examiner evaluated the Veteran's symptomatology as mild to moderate in severity.  The VA examiner opined that the Veteran's PTSD causes him occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

Subsequent VA mental health treatment records reflect that the Veteran first sought VA treatment in November 2009, and he continued to receive treatment several times a year.  Collectively, these VA treatment records show that the Veteran complained of sleep impairment, intrusive thoughts depressed mood, irritability, anger management problems, and anxiety.  Throughout this period, the Veteran's PTSD symptomatology was assigned a GAF scaled score of 60. 

On April 15, 2011, the Veteran underwent his second, and most recent, VA psychiatric examination.  That examination report shows that the Veteran complained of similar symptoms to those reported above.  He complained of increased episodes of "road rage," where he honks and flips off drivers who aggravate him on the road.  He reported having a good relationship with his wife, daughter, grandchildren and friends.  He also enjoys fishing and gardening by himself.   He reported experiencing suicidal thoughts, but he denied any intent to act upon those thought.  He also denied experiencing any hallucination or delusions, or paranoia.  

On mental status examination, the April 2011 VA examiner observed that the Veteran was oriented, appropriately dressed and groomed, and he was cooperative throughout the exam.  His affect was blunted and his mood was depressed.  He reported engaging in daily obsessive and ritualistic behavior where he performs the same morning routine each day.  Reportedly, if something disturbs his morning routine, it throws off the remainder of his day.  He also complained of panic attacks when he is reminded of inservice stressor events. The Veteran's communication and speech were within normal limits.  There was evidence of mild memory impairment, but no evidence of impaired judgment and insight.  A diagnosis of PTSD and an assigned a GAF scaled score of 60 were given.  The VA examiner noted that psychiatric testing revealed findings of moderate to borderline severe symptoms of PTSD.  However, the VA examiner opined that the Veteran's PTSD disability caused him occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Veteran testified before the undersigned Acting Veteran's Law Judge in June 2012 during a videoconference hearing.  The Veteran reported that his PTSD disability is manifested by symptoms of ritualistic behavior, panic attacks, suicidal thoughts, and episodes of violence.  He also reported that while he maintained a good relationship with his family, he preferred to engage in solo activities of fishing and gardening.  

Here, the Veteran seeks higher disability ratings for his PTSD.  He asserts that his disability is manifested by symptomatology that is more severe than associated his current assigned disability ratings under Diagnostic Code 9411.  

At the onset, the Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 50 percent over the entire appeal period, despite the fact that at times during the appeal period; the symptoms may not have always met the criteria for the 50 percent rating.  

The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 50 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms of depressed mood and affect, decreased motivation, irritability, anger management, sleeping impairment, nightmares, anxiety, and suicidal thoughts.  He described experiences episodes of violence when he drives and engages in "road rage."    While the March 2009 and April 2011 VA examiners opined that the severity of the Veteran's PTSD caused less than occupational and social impairment with reduced reliability and productivity, both VA examiners found that clinical testing revealed that the Veteran's symptomatology was at least moderate in severity.  See 38 C.F.R. § 4.130.  

Also, the Board notes that the Veteran has reported difficulty in maintaining and establishing relationships with others, as demonstrated by his desire to engage in activities by himself and his difficulty controlling his anger while driving.  A review of the record also demonstrates that the Veteran has support from his wife, his daughter, and grandchildren, and he maintains friendship with several friends.  The Board does not discount the fact that it is the understanding character of his wife, family, and friends that facilitates his ability to successfully maintain those particular relationships. 

The Board finds that throughout the period under appeal, the Veteran's PTSD symptomatology more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130.

At no point during the appeal period does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher ratings.  Specifically, the evidence does not show that the Veteran has speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene, as associated with a 70 percent rating.  Nor does the evidence demonstrate that the Veteran gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the Veteran has reported having suicidal thoughts, but he denied any intent to act upon those thoughts because "others are depending on him."  The Board has also considered the Veteran's reports of daily morning ritualistic behavior and his reports that if his morning ritual was interrupted, the remainder of his day was off.  However, there was no objective evidence of obsessive ritualistic behavior that interfered with his activities of daily living in any of the medical reports.  Moreover, the fact that he may have shown one or two symptom listed among the criteria for one of the higher ratings at 38 C.F.R. § 4.130 does not mean that his overall disability picture more closely approximates the criteria for either of the higher ratings.  

In addition, the Board has considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the appeal process, the Veteran has received GAF scale scores ranging between 60 and 66.  Such scores are indicative of no more than essentially moderate symptoms.  These scores do not indicate such severe symptoms, which must be shown to warrant the higher, 70 percent disability rating.  

The objective medical findings recorded and tracked throughout the appeal period most closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  Moreover, the Veteran's disability due to his PTSD symptomatology has been evaluated as resulting in at least moderate impairment by both VA examiners whom performed a full clinical evaluation.  Accordingly, an increased disability rating of 50 percent, and no higher, is warranted from the beginning of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the 50 percent disability rating, and no higher, for this entire period adequately addresses the Veteran's social and occupational impairment due to PTSD during this time.  To the extent that a higher evaluation is asserted, the preponderance of the lay and medical evidence is against such a finding.  See 38 C.F.R. § 4.1; see also Gilbert, 1 Vet. App. at 55.


Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased disability rating of 50 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

ORDER

An initial evaluation of 50 percent, and no higher, for PTSD throughout the entire period, is granted. 

REMAND

As noted above in the Introduction section, the Veteran has asserted that he is unable to work, because of his service-connected disabilities, including his PTSD.  See June 2012 Board hearing transcript, page 5.  In Rice, the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board. 

In light of Rice, and pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).   The Veteran is currently unemployed and his service-connected disabilities do satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Because the Veteran claims he is unable to maintain employment due to his service-connected disability PTSD and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 1. The RO should inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. Schedule the Veteran for an appropriate VA examination.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his PTSD renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in the report. 

3. Then adjudicate the TDIU claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


